DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Publication 2018/0227952 A1).
In regards to claims 1, 6 and 7 Kim et al. (US Publication 2018/0227952 A1) teaches, a communication apparatus comprising: a transmission unit configured to transmit a trigger frame (see paragraph 263; a trigger frame for indicating UL OFDMA transmission and receiving an inter-BSS) including information indicating a plurality of resource units splitting a communication channel in a frequency domain and information for determining whether a sensing of energy of the communication channel is required at another communication apparatus (see paragraph 263; SR STA that has received an inter-BSS frame in which State 1 has been indicated may perform CCA (clear channel assessment) by applying the original CCA-CS-threshold (CCS-carrier sensing) value; also see figure 9 step s910 and paragraph 265; the first STA may receive an inter-BSS PPDU (S910). In this case, the inter-BSS PPDU may refer to a PPDU that is transmitted by an AP or STA associated with a second BSS different from a first BSS with which the first STA has been associated. In order to determine whether the received frame is an inter-BBS frame or an intra-BSS frame, the first STA may use the MAC address of a BSS color (an identifier used to determine a BSS) and/or MAC header included in the HE-SIG A field (or the HE-SIG A field included in a PPDU that carries the received frame), wherein, in a case where the other communication apparatus which received the trigger frame determined that the sensing of the energy of the communication channel is required, the other communication apparatus senses the energy of the communication channel, wherein the other communication apparatus does not transmit a signal in a case where the sensed energy exceeds a predetermined threshold (see paragraph 266-269 and figure 9 step s920; The inter-BSS PPDU may include a PHY preamble and an inter-BSS frame. Furthermore, the HE-SIG A field of the PHY preamble may include an SR (spatial reuse) indicator that indicates whether SR is allowed. If the SR indicator indicates SR permission, the first STA may proceed to step S920 where Clear Channel Assessment (CCA; either CCA-CS or CCA-ED or a combination of both) is performed; see paragraph 195; CCA-CS is performed through signal detection for a preamble. For example, in the case of 20 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −82 dBm or more. In the case of 10 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −85 dBm or more. In the case of 5 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −88 dBm or more; see paragraph 196 for CCA-ED (CCA-Energy Detection); In the case of CCA-ED, an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined in the 802.11 system. In this case, the threshold may be calculated as a value that is 20 dBm higher than that of CCA-CS. For example, an STA may determine a channel to be busy if a threshold is −62 dBm or more in the case of 20 MHz channel spacing. An STA may determine a channel to be busy if a threshold is −65 dBm or more in the case of 10 MHz channel spacing. An STA may determine a channel to be busy if a threshold is −68 dBm or more in the case of 5 MHz channel spacing), and otherwise transmits a signal on at least one of the plurality of resource units (see figure 9, step s930; If, as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through the idle channel (S930). That is, the first STA may perform SR through the channel determined to be idle as a result of the execution of CCA) and a receiving unit configured to receive the signal transmitted in response to the trigger frame (also see figure 9 step s930, if the signal is transmitted and the response received successfully, the receiver must be present, also see the APs and STAs in figure 8 which transmit and receive in either direction).
In regards to claim 2, Kim teaches, wherein the trigger frame further includes an AID (Association ID) for identifying the other communication apparatus which senses see paragraph 127; Association identifier (AID) and see table 2, the AID).
In regards to claim 3, Kim teaches, wherein the trigger frame further includes information related to a timing at which the transmission of the signal by the other communication apparatus is to be stopped (see paragraph 262; in both state 1 and 2 of the inter-BSS frame, the spatial reuse transmission is indicated for the specific intervals; thus outside the intervals, the channel sensing will not occur unless otherwise indicated).
In regards to claim 4, Kim, wherein the transmission unit further transmits information indicating the predetermined threshold (see paragraphs 195 and 196; the threshold in dBm indicated for both the CCA-CS and the CCA-ED).
In regards to claim 5, Kim teaches, wherein the trigger frame includes information indicating that an apparatus from which a signal is to be transmitted is randomly determined for at least a part of the plurality of resource units (see paragraph 14; the inter-BSS PPDU can be from an AP or a second STA; so either can send the frame and it is not specific to AP and another STA can use the Inter-BSS with CCA).
In regards to claims 8, 14 and 15, Kim teaches, A communication apparatus comprising: a receiving unit configured to receive, from an access point, a trigger frame (see paragraph 263; a trigger frame for indicating UL OFDMA transmission) which indicates a plurality of resource units splitting a communication channel in a frequency domain; an obtaining unit configured to obtain, from the trigger frame, information for determining whether a sensing of energy of the communication channel is required (see paragraph 263; SR STA that has received an inter-BSS frame in which State 1 has been indicated may perform CCA (clear channel assessment) by applying the original CCA-CS-threshold (CCS-carrier sensing) value; also see figure 9 step s910 and paragraph 265; the first STA may receive an inter-BSS PPDU (S910). In this case, the inter-BSS PPDU may refer to a PPDU that is transmitted by an AP or STA associated with a second BSS different from a first BSS with which the first STA has been associated. In order to determine whether the received frame is an inter-BBS frame or an intra-BSS frame, the first STA may use the MAC address of a BSS color (an identifier used to determine a BSS) and/or MAC header included in the HE-SIG A field (or the HE-SIG A field included in a PPDU that carries the received frame); a sensing unit configured to sense energy of the communication channel during a predetermined period after the reception of the trigger frame in a case where it is determined that the sensing is required based on the obtained information and a transmission unit configured not to transmit a signal, in a case where the sensed energy exceeds a predetermined threshold (see paragraph 266-269 and figure 9 step s920; The inter-BSS PPDU may include a PHY preamble and an inter-BSS frame. Furthermore, the HE-SIG A field of the PHY preamble may include an SR (spatial reuse) indicator that indicates whether SR is allowed. If the SR indicator indicates SR permission, the first STA may proceed to step S920 where Clear Channel Assessment (CCA; either CCA-CS or CCA-ED or a combination of both) is performed; see paragraph 195; CCA-CS is performed through signal detection for a preamble. For example, in the case of 20 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −82 dBm or more. In the case of 10 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −85 dBm or more. In the case of 5 MHz channel spacing, an STA may determine a channel to be busy if the size of a received/obtained preamble signal (or CCA value) is −88 dBm or more; see paragraph 196 for CCA-ED (CCA-Energy Detection); In the case of CCA-ED, an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined in the 802.11 system. In this case, the threshold may be calculated as a value that is 20 dBm higher than that of CCA-CS. For example, an STA may determine a channel to be busy if a threshold is −62 dBm or more in the case of 20 MHz channel spacing. An STA may determine a channel to be busy if a threshold is −65 dBm or more in the case of 10 MHz channel spacing. An STA may determine a channel to be busy if a threshold is −68 dBm or more in the case of 5 MHz channel spacing); and to transmit a signal on one or more of the resource units otherwise (see figure 9, step s930; If, as a result of the execution of CCA, the channel is determined to be idle, the first STA may transmit a signal/data/frame through the idle channel (S930). That is, the first STA may perform SR through the channel determined to be idle as a result of the execution of CCA).
In regards to claim 9, Kim teaches, wherein the information indicating whether a sensing of the communication channel is required includes an AID field identifying the communication apparatus (see paragraph 127; Association identifier (AID) and see table 2, the AID
In regards to claim 11, Kim teaches, wherein the transmission unit transmits a signal on one or more resource units in a case where no energy sensing is made on the communication channel (see paragraph 266-269 and figure 9 step s920; The inter-BSS PPDU may include a PHY preamble and an inter-BSS frame. Furthermore, the HE-SIG A field of the PHY preamble may include an SR (spatial reuse) indicator that indicates whether SR is allowed; thus if SR is not allowed the transmission is carried out without the CCA).
In regards to claim 12, Kim teaches wherein transmitting a signal includes sending data to the access point (see the APs and STAs in figure 8 which transmit and receive in either direction).
In regards to claim 13, Kim teaches, wherein the trigger frame indicates a specific apparatus per resource unit from amongst apparatuses registered to the access point, which is allowed to emit a signal on this resource unit if unused (see the paragraph 127, the group IDs for a group of Stations and association IDs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as stated above further in view of Cho et al. (US Publication 2018/0343096 A1).
In regards to claim 10, Kim teaches all the limitations of the parent claims as stated above.
However, Kim fails to teaches, wherein the predetermined period for sensing is based on a SIFS period.
Kim teaches in paragraph 263 a trigger frame for indicating ACK/Block ACK or UL OFDMA transmission and an SR STA that has received an inter-BSS frame.
Cho et al. (US Publication 2018/0343096 A1) however teaches, wherein the predetermined period for sensing is based on a SIFS period (see paragraph 231; The SIFS is used to transmits a PPDU including an ACK frame, a CTS frame, a Block ACK Request (BlockAckReq) frame, or a block ACK (BlockAck) frame, that is, an instant response to an A-MPDU, the second or consecutive MPDU of a fragment burst, and a response from an STA with respect to polling according to a PCF. The SIFS has the highest priority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of SIFS as taught by Cho into the teachings of Kim.  The motivation to do so would be to allow for efficient resource allocation by providing clear time and frequency slot boundaries for the channel assessment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466